ORDER
PER CURIAM
Gary Guiden appeals the judgment entered upon his conviction following a jury trial in the Circuit Court of the City of St. Louis of first-degree involuntary manslaughter and armed criminal action. Gui-den was sentenced to a total of twenty years in prison. He raises two points of error, claiming that the court abused its discretion (1) by admitting the testimony of witness Karol Williams that there was physical violence in her relationship with Guiden, and (2) by refusing to allow Gui-den to cross-examine Williams or present evidence about whether she and Jeronnia Graves (“Victim”) had had sexual relations prior to the confrontation between Guiden and Victim that occurred in this case.
Finding no reversible error, we affirm. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25,